         Case 1:19-cr-00592-LGS Document 42 Filed 08/06/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   August 6, 2020

BY ECF                                 Application Granted. The Clerk of the Court is directed to
Honorable Lorna G. Schofield           terminate the letter motion at docket number 41.
United States District Judge
Southern District of New York          Dated: August 6, 2020
Thurgood Marshall U.S. Courthouse      New York, New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Parfait Mutimura, 19 Cr. 592 (LGS)

Dear Judge Schofield:

       The Government respectfully submits this letter to request an extension of the filing
deadline for the Government’s sentencing submission from today until Monday, August 10, 2020.
Sentencing is scheduled for August 25, 2020.

       The defense’s August 3, 2020 sentencing submission makes a number of assertions—
including with respect to the reason for the victims’ losses, the defendant’s lifestyle, and the
defendant’s interactions with victims—that the Government believes to be false and that the
Government intends to rebut with exhibits. The Government respectfully requests this short
adjournment to gather and include those materials as part of its submission.


                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Acting United States Attorney for the
                                            Southern District of New York


                                        by: /s/ Jun Xiang
                                           Jun Xiang
                                           Assistant United States Attorney
                                           (212) 637-2289

CC (By ECF)
Jennifer Willis, Esq.
